Case: 1:20-cr-00358-SL Doc #: 29-1 Filed: 04/01/21 1o0f1. PagelD #: 124

LAW OFFICES

ROBERT A. DIXON
ATTORNEY AT LAW

 

4403 St. Clair Avenue
Cleveland, Ohio 44103
(216) 432-1992

March 15, 2021

Michael Phillips, Warden
CCA

2240 Hubbard Road
Youngstown, OH 44505

Via Fax: 330-746-3318

RE: Breach of Attorney/Client Confidentiality
Dear Warden Phillips:
Tam writing to advise you of a serious concern regarding confidentiality in the attorney visitation
booths at your facility. Last Friday, March 12, 2021, I was visiting a client and picked up the
phone in booth number 4 to begin my client visit. In the phone, I could hear a completely
different inmate very clearly discussing his case. At that time, there was only one other attorney
present, one Joseph Pagano, who was using booth number 8. Upon checking with Mr. Pagano,

he verified that the conversation I heard was that of his client as I was able to repeat what I heard.

Following this, I switched to booth number 3 and at that point I could not hear his client
speaking. [ did report this to the CO that was filling in for Mr. Kordic that day.

I am coping in the U.S. Marshall on this letter, as it obviously of great concern to both attomey
and client that our communications are confidential.

IT hope and trust that you will look into this incident so that we can have some assurance that our
conversations are truly confidential.

Thank you for your time and please contact me should you require any further information.

Very truly yours,

 

ce! Peter J. Elliott, U.S. Marshall, via fax: 216-522-2183

oT
